Case 21-10527-JTD   Doc 537   Filed 05/28/21   Page 1 of 3
Case 21-10527-JTD   Doc 537   Filed 05/28/21   Page 2 of 3




                    Exhibit A
                                            Case 21-10527-JTD             Doc 537     Filed 05/28/21      Page 3 of 3

                                                                            Exhibit A
                                                                    Served via First-Class Mail
                               Name                      Attention              Address 1          Address 2      City  State   Zip  Country
                   Bradford Capital Holdings LP   Attn: Brian L. Brager    PO Box 4353                         Clifton  NJ    07012
                   Ricova International Inc.      Attn: Maria Ouazzani     3400 rue de l'Éclipse   Suite 540   Brossard QC    J4Z0P3 Canada




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                        Page 1 of 1
